Citation Nr: 0308802	
Decision Date: 05/09/03    Archive Date: 05/20/03	

DOCKET NO.  00-09 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
bilateral retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  


REMAND

The veteran in this case seeks an increased evaluation for 
bilateral retinitis pigmentosa.  In that regard, in September 
2002, the Board requested that the veteran be afforded an 
additional VA ophthalmologic examination in order to more 
accurately determine the current severity of his 
service-connected retinitis pigmentosa.  As part of that 
examination, the veteran was to have undergone Goldman-Bowl 
Perimeter visual field testing, to include consideration of 
at least 16 meridians, 22 1/2 degrees apart.  

A review of the record discloses that the requested VA 
ophthalmologic examination was conducted in December 2002.  
However, a report of the veteran's contraction of visual 
field at each of the aforementioned 16 meridians was not a 
part of that examination.  Rather, the veteran's constriction 
of visual fields was described as 20 degrees at its widest 
point in the right eye, and 25 degrees at its widest point in 
the left eye.  Regrettably, such findings do not provide the 
Board with the requisite average concentric contraction of 
visual fields necessary to the assignment of a proper 
evaluation.  

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Under the VCAA, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that, despite the fact that this file was in 
the RO's possession until June 2002, giving the RO ample 
opportunity to fulfill the requirements of the VCAA, the RO 
did not provide the veteran and his representative with 
either notice of the VCAA, or adequate notice of the 
information and evidence needed to substantiate his claim, 
and that this lack of notice constitutes a violation of his 
due process rights.  Hence, the case must be remanded to the 
RO so that the veteran and his representative may be provided 
with such notice.  

Under the circumstances, the case is REMANDED to the RO for 
the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2002, the date of 
the veteran's most recent VA compensation 
and pension examination, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  The veteran should then be afforded 
an additional VA ophthalmologic 
examination in order to more accurately 
determine the current severity of his 
service-connected retinitis pigmentosa.  
All pertinent symptomatology and findings 
should be reported in detail.  As part of 
the examination, the examiner should 
conduct Goldman-Bowl Perimeter visual 
fielding testing, to include a report of 
contraction of visual fields at the 
following eight meridians in each of the 
veteran's eyes:  temporally, down 
temporally, down, down nasally, nasally, 
up nasally, up, and up temporally.  The 
examiner should then compute the average 
concentric contraction of visual field 
for each of the veteran's eyes.  Such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.  The claims file and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  

3.  The RO should then review the claims 
file, and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2002) are fully complied with and 
satisfied.  After the veteran and his 
representative have been given notice 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given an ample opportunity to respond.  

4.  Following this, the RO should review 
the claim for an increased evaluation for 
retinitis pigmentosa.  Should the claim 
remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond prior to the case being returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	Renee M. Pelletier
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



